UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21212 Nuveen California AMT-Free Municipal Income Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:2/28 Date of reporting period:11/30/13 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen California AMT-Free Municipal Income Fund (NKX) November 30, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 152.2% (100.0% of Total Investments) MUNICIPAL BONDS – 152.2% (100.0% of Total Investments) Consumer Staples – 5.6% (3.7% of Total Investments) $ 1,350 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Los 12/18 at 100.00 BB– $ 1,047,857 Angeles County Securitization Corporation, Series 2006A, 5.600%, 6/01/36 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 5.750%, 6/01/47 6/17 at 100.00 B 5.125%, 6/01/47 6/17 at 100.00 B Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/22 at 100.00 B Bonds, Series 2007A-2, 5.300%, 6/01/37 Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed 6/15 at 100.00 B– Bonds, Series 2005A-1, 5.500%, 6/01/45 Total Consumer Staples Education and Civic Organizations – 4.0% (2.7% of Total Investments) California Municipal Finance Authority, Revenue Bonds, Goodwill Industries of Sacramento 1/22 at 100.00 N/R Valley & Northern Nevada Project, Series 2012A, 6.875%, 1/01/42 California State University, Systemwide Revenue Bonds, Series 2005A, 5.000%, 11/01/25 – 5/15 at 100.00 Aa2 AMBAC Insured California State University, Systemwide Revenue Bonds, Series 2005C, 5.000%, 11/01/27 – 11/15 at 100.00 Aa2 NPFG Insured Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding 1/14 at 101.00 A Bonds, Series 1999, 5.875%, 1/15/28 – NPFG Insured University of California, General Revenue Bonds, Series 2013AI, 5.000%, 5/15/38 5/23 at 100.00 Aa1 Total Education and Civic Organizations Health Care – 19.0% (12.5% of Total Investments) ABAG Finance Authority for Non-Profit Corporations, California, Cal-Mortgage Insured Revenue 4/14 at 100.00 A Bonds, Sansum-Santa Barbara Medical Foundation Clinic, Series 2002A, 5.600%, 4/01/26 California Health Facilities Financing Authority, Revenue Bonds, Childrens Hospital Los 7/20 at 100.00 AA– Angeles, Series 2010A, 5.250%, 7/01/38 – AGC Insured California Health Facilities Financing Authority, Revenue Bonds, Children’s Hospital Los No Opt. Call BBB+ Angeles, Series 2012A, 5.000%, 11/15/29 California Health Facilities Financing Authority, Revenue Bonds, City of Hope National Medical Center, Series 2012A: 5.000%, 11/15/35 No Opt. Call AA– 5.000%, 11/15/39 No Opt. Call AA– California Health Facilities Financing Authority, Revenue Bonds, Memorial Health Services, No Opt. Call AA– Series 2012A, 5.000%, 10/01/33 California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2007A, 11/16 at 100.00 AA– 5.250%, 11/15/46 California Municipal Finance Authority, Revenue Bonds, Eisenhower Medical Center, Series 7/20 at 100.00 Baa2 2010A, 5.750%, 7/01/40 California Statewide Communities Development Authority, Revenue Bonds, Cottage Health System 11/20 at 100.00 AA– Obligated Group, Series 2010, 5.000%, 11/01/40 California Statewide Communities Development Authority, Revenue Bonds, Kaiser Permanente, 4/22 at 100.00 A+ Series 2012A, 5.000%, 4/01/42 California Statewide Communities Development Authority, Revenue Bonds, Saint Joseph Health 7/18 at 100.00 AA– System, Trust 2554, 18.294%, 7/01/47 – AGM Insured (IF) California Statewide Communities Development Authority, Revenue Bonds, ValleyCare Health 7/17 at 100.00 N/R System, Series 2007A, 5.125%, 7/15/31 California Statewide Community Development Authority, Insured Health Facility Revenue Bonds, 7/17 at 100.00 AA– Catholic Healthcare West, Series 2008K, 5.500%, 7/01/41 – AGC Insured California Statewide Community Development Authority, Revenue Bonds, Childrens Hospital of Los Angeles, Series 2007: 5.000%, 8/15/39 – NPFG Insured 8/17 at 100.00 A 5.000%, 8/15/47 8/17 at 100.00 BBB+ California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2005A: 5.250%, 7/01/24 7/15 at 100.00 BBB– 5.250%, 7/01/30 7/15 at 100.00 BBB– 5.000%, 7/01/39 7/15 at 100.00 BBB– California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, 3/16 at 100.00 A+ Series 2006, 5.000%, 3/01/41 California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, 3/16 at 100.00 AA+ Series 2006, 5.000%, 3/01/41 – BHAC Insured (UB) California Statewide Community Development Authority, Revenue Bonds, Sherman Oaks Health No Opt. Call A1 System, Series 1998A, 5.000%, 8/01/22 – AMBAC Insured California Statewide Community Development Authority, Revenue Bonds, St. Joseph Health System, 7/18 at 100.00 AA– Series 2007A, 5.750%, 7/01/47 – FGIC Insured California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Series 8/17 at 100.00 AA– 2007C, 5.000%, 8/15/38 – AMBAC Insured California Statewide Community Development Authority, Revenue Bonds, Trinity Health, Series 12/21 at 100.00 Aa2 2011, 5.000%, 12/01/41 Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009, 11/19 at 100.00 Baa3 6.750%, 11/01/39 Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010: 6.000%, 11/01/30 11/20 at 100.00 Baa3 6.000%, 11/01/41 11/20 at 100.00 Baa3 Rancho Mirage Joint Powers Financing Authority, California, Revenue Bonds, Eisenhower Medical 7/17 at 100.00 Baa2 Center, Series 2007A, 5.000%, 7/01/47 Santa Clara County Financing Authority, California, Insured Revenue Bonds, El Camino Hospital, 8/17 at 100.00 A+ Series 2007A, 5.750%, 2/01/41 – AMBAC Insured Total Health Care Housing/Multifamily – 2.5% (1.6% of Total Investments) California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Windsor Mobile Country Club Series 2013A: 5.625%, 11/15/33 (WI/DD, Settling 12/18/13) 11/23 at 100.00 BBB– 6.000%, 11/15/48 (WI/DD, Settling 12/18/13) 11/23 at 100.00 BBB– Independent Cities Finance Authority, California, Mobile Home Park Revenue Bonds, Rancho 4/23 at 100.00 BBB Vallecitos Mobile Home Park, Series 2013, 5.000%, 4/15/38 Poway, California, Housing Revenue Bonds, Revenue Bonds, Poinsettia Mobile Home Park, Series 5/14 at 101.00 AA– 2003, 5.000%, 5/01/23 Total Housing/Multifamily Long-Term Care – 1.5% (1.0% of Total Investments) ABAG Finance Authority for Non-Profit Corporations, California, Cal-Mortgage Insured Revenue 5/20 at 100.00 A Bonds, Channing House, Series 2010, 6.125%, 5/15/40 California Health Facilities Financing Authority, Insured Revenue Bonds, California-Nevada 7/16 at 100.00 A Methodist Homes, Series 2006, 5.000%, 7/01/36 California Health Facilities Financing Authority, Insured Revenue Bonds, Community Program for 2/21 at 100.00 A Persons with Developmental Disabilities, Series 2011A, 6.250%, 2/01/26 California Statewide Communities Development Authority, Revenue Bonds, Front Porch Communities 4/17 at 100.00 BBB+ and Services Project, Series 2007A, 5.125%, 4/01/37 Total Long-Term Care Tax Obligation/General – 28.5% (18.7% of Total Investments) Alhambra Unified School District, Los Angeles County, California, General Obligation Bonds, 8/22 at 100.00 Aa3 Refunding Series 2012A, 5.000%, 8/01/29 – AGM Insured Bassett Unified School District, Los Angeles County, California, General Obligation Bonds, 8/16 at 100.00 A Series 2006B, 5.250%, 8/01/30 – FGIC Insured California State, General Obligation Bonds, Refunding Series 2011, 5.250%, 9/01/25 9/21 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2010, 6.000%, 3/01/33 3/20 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2011: 5.000%, 9/01/31 No Opt. Call A1 5.000%, 9/01/41 9/21 at 100.00 A1 5.000%, 10/01/41 10/21 at 100.00 A1 Coachella Valley Unified School District, Riverside County, California, General Obligation No Opt. Call AA– Bonds, Election 2005 Series 2010C, 0.000%, 8/01/43 – AGM Insured Coast Community College District, Orange County, California, General Obligation Bonds, Series 8/18 at 100.00 Aa1 2006C, 5.000%, 8/01/31 – AGM Insured Corona-Norco Unified School District, Riverside County, California, General Obligation Bonds, 8/18 at 100.00 Aa2 Election 2006 Series 2009B, 5.375%, 2/01/34 – AGC Insured East Side Union High School District, Santa Clara County, California, General Obligation Bonds, 2008 Election Series 2010B: 5.000%, 8/01/27 – AGC Insured 8/19 at 100.00 AA– 5.000%, 8/01/28 – AGC Insured 8/19 at 100.00 AA– 5.000%, 8/01/29 – AGC Insured 8/19 at 100.00 AA– El Monte Union High School District, Los Angeles County, California, General Obligation Bonds, 12/13 at 100.00 AA Series 2003A, 5.000%, 6/01/28 – AGM Insured Fontana Unified School District, San Bernardino County, California, General Obligation Bonds, No Opt. Call AA– Trust 2668, 9.696%, 2/01/16 – AGM Insured (IF) Grossmont Healthcare District, California, General Obligation Bonds, Series 2007A, 5.000%, 7/17 at 100.00 Aa2 7/15/37 – AMBAC Insured Los Angeles Community College District, Los Angeles County, California, General Obligation 8/15 at 100.00 Aa1 Bonds, Series 2005A, 5.000%, 8/01/24 – AGM Insured Mount Diablo Unified School District, Contra Costa County, California, General Obligation 8/25 at 100.00 AA– Bonds, Series 2010A, 0.000%, 8/01/30 – AGM Insured Murrieta Valley Unified School District, Riverside County, California, General Obligation 9/17 at 100.00 AA– Bonds, Series 2007, 4.500%, 9/01/30 – AGM Insured New Haven Unified School District, Alameda County, California, General Obligation Bonds, No Opt. Call Aa3 Series 2004A, 0.000%, 8/01/26 – NPFG Insured Oakland Unified School District, Alameda County, California, General Obligation Bonds, Series 2/14 at 100.00 A 2002, 5.250%, 8/01/21 – FGIC Insured Poway Unified School District, San Diego County, California, School Facilities Improvement No Opt. Call Aa2 District 2007-1 General Obligation Bonds, Series 2011A, 0.000%, 8/01/46 Sacramento City Unified School District, Sacramento County, California, General Obligation 7/15 at 100.00 A1 Bonds, Series 2005, 5.000%, 7/01/27 – NPFG Insured San Diego Unified School District, San Diego County, California, General Obligation Bonds, No Opt. Call AA– Election of 1998, Series 1999A, 0.000%, 7/01/21 – FGIC Insured San Diego Unified School District, San Diego County, California, General Obligation Bonds, No Opt. Call AA– Refunding Series 2012 R-1, 0.000%, 7/01/31 San Francisco Bay Area Rapid Transit District, California, General Obligation Bonds, Election 8/17 at 100.00 AAA of 2004 Series 2007B, 5.000%, 8/01/32 San Francisco Community College District, California, General Obligation Bonds, Series 2002A, 12/13 at 100.00 A2 5.000%, 6/15/26 – FGIC Insured San Jacinto Unified School District, Riverside County, California, General Obligation Bonds, 8/17 at 100.00 AA– Series 2007, 5.250%, 8/01/32 – AGM Insured San Juan Capistano, California, General Obligation Bonds, Open Space Program, Tender Option No Opt. Call AAA Bond Trust 3646, 18.291%, 8/01/17 (IF) San Ysidro School District, San Diego County, California, General Obligation Bonds, 1997 Election Series 2011F: 0.000%, 8/01/42 – AGM Insured 8/21 at 21.00 AA– 0.000%, 8/01/43 – AGM Insured 8/21 at 19.43 AA– 0.000%, 8/01/44 – AGM Insured 8/21 at 17.98 AA– 0.000%, 8/01/45 – AGM Insured 8/21 at 16.64 AA– 0.000%, 8/01/46 – AGM Insured 8/21 at 15.39 AA– Southwestern Community College District, San Diego County, California, General Obligation No Opt. Call Aa2 Bonds, Election of 2008, Series 2011C, 0.000%, 8/01/41 Stockton Unified School District, San Joaquin County, California, General Obligation Bonds, Election 2008 Series 2011D: 0.000%, 8/01/47 – AGC Insured 8/37 at 100.00 AA– 0.000%, 8/01/50 – AGM Insured 8/37 at 100.00 AA– Sylvan Union School District, Stanislaus County, California, General Obligation Bonds, No Opt. Call AA– Election of 2006, Series 2010, 0.000%, 8/01/49 – AGM Insured West Kern Community College District, California, General Obligation Bonds, Election 2004, 11/17 at 100.00 A+ Series 2007C, 5.000%, 10/01/32 – SYNCORA GTY Insured Yosemite Community College District, California, General Obligation Bonds, Capital No Opt. Call Aa2 Appreciation, Election 2004, Series 2010D, 0.000%, 8/01/42 Total Tax Obligation/General Tax Obligation/Limited – 57.1% (37.5% of Total Investments) Antioch Public Financing Authority, California, Lease Revenue Refunding Bonds, Municipal 1/14 at 100.00 A Facilities Project, Refunding Series 2002A, 5.500%, 1/01/32 – NPFG Insured Baldwin Park Public Financing Authority, California, Sales Tax and Tax Allocation Bonds, 8/17 at 100.00 BBB Puente Merced Redevelopment Project, Series 2003, 5.250%, 8/01/21 Beaumont Financing Authority, California, Local Agency Revenue Bonds, Improvement Area 17A, Series 2013B: 5.000%, 9/01/28 9/23 at 100.00 N/R 5.000%, 9/01/34 9/23 at 100.00 N/R Beaumont Financing Authority, California, Local Agency Revenue Bonds, Improvement Area 19C, 9/23 at 100.00 N/R Series 2013A, 5.000%, 9/01/27 Brea and Olinda Unified School District, Orange County, California, Certificates of 2/14 at 100.00 AA– Participation Refunding, Series 2002A, 5.125%, 8/01/26 – AGM Insured Burbank Public Financing Authority, California, Revenue Refunding Bonds, Golden State 12/13 at 100.00 A Redevelopment Project, Series 2003A, 5.250%, 12/01/22 – AMBAC Insured California Infrastructure and Economic Development Bank, Los Angeles County, Revenue Bonds, 9/14 at 100.00 AA– Department of Public Social Services, Series 2003, 5.000%, 9/01/28 – AMBAC Insured California Infrastructure and Economic Development Bank, Revenue Bonds, North County Center for Self-Sufficiency Corporation, Series 2004: 5.000%, 12/01/19 – AMBAC Insured 12/13 at 100.00 AA+ 5.000%, 12/01/20 – AMBAC Insured 12/13 at 100.00 AA+ 5.000%, 12/01/21 – AMBAC Insured 12/13 at 100.00 AA+ 5.000%, 12/01/23 – AMBAC Insured 12/13 at 100.00 AA+ California State Public Works Board, Lease Revenue Bonds, Department of Corrections & 9/23 at 100.00 A2 Rehabilitation, Various Correctional Facilities Series 2013F, 5.250%, 9/01/31 California State Public Works Board, Lease Revenue Bonds, Department of Education, Riverside Campus Project, Series 2012H: 5.000%, 4/01/30 No Opt. Call A2 5.000%, 4/01/31 No Opt. Call A2 California State Public Works Board, Lease Revenue Bonds, Department of General Services, 12/13 at 100.00 A2 Capital East End Project, Series 2002A, 5.000%, 12/01/27 – AMBAC Insured California State Public Works Board, Lease Revenue Bonds, Department of Health Services, 11/15 at 100.00 A2 Richmond Lab, Series 2005B, 5.000%, 11/01/30 – SYNCORA GTY Insured California State Public Works Board, Lease Revenue Bonds, Judicial Council of California, No Opt. Call A2 Various Projects Series 2013A, 5.000%, 3/01/33 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 10/19 at 100.00 A2 2009G-1, 5.750%, 10/01/30 Chino Redevelopment Agency, California, Merged Chino Redevelopment Project Area Tax Allocation 9/16 at 101.00 A– Bonds, Series 2006, 5.000%, 9/01/38 – AMBAC Insured Chula Vista Public Financing Authority, California, Pooled Community Facility District 9/15 at 100.00 A Assessment Revenue Bonds, Series 2005A, 4.500%, 9/01/27 – NPFG Insured Cloverdale Community Development Agency, California, Tax Allocation Bonds, Cloverdale 8/16 at 100.00 N/R Redevelopment Project, Refunding Series 2006, 5.000%, 8/01/36 – AMBAC Insured Compton Community Redevelopment Agency, California, Tax Allocation Revenue Bonds, Redevelopment Projects, Second Lien Series 2010B: 5.000%, 8/01/25 8/20 at 100.00 N/R 5.750%, 8/01/26 8/20 at 100.00 N/R Culver City Redevelopment Agency, California, Tax Allocation Revenue Bonds, Redevelopment 5/14 at 100.00 A Project, Series 2002A, 5.125%, 11/01/25 – NPFG Insured Dinuba Redevelopment Agency, California, Tax Allocation Bonds, Merged City of Dinuba 3/14 at 100.00 A Redevelopment Project and Dinuba Redevelopment Project 2, As Amended, Refunding Series 2001, 5.000%, 9/01/31 – NPFG Insured El Monte, California, Senior Lien Certificates of Participation, Department of Public Services Facility Phase II, Series 2001: 5.000%, 1/01/21 – AMBAC Insured 1/14 at 100.00 A2 5.250%, 1/01/34 – AMBAC Insured 1/14 at 100.00 A2 Escondido Joint Powers Financing Authority, California, Lease Revenue Bonds, Water System 3/22 at 100.00 AA– Financing, Series 2012, 5.000%, 9/01/41 Fontana Public Financing Authority, California, Tax Allocation Revenue Bonds, North Fontana 10/15 at 100.00 A Redevelopment Project, Series 2005A, 5.000%, 10/01/32 – AMBAC Insured Fullerton Community Facilities District 1, California, Special Tax Bonds, Amerige Heights, 9/22 at 100.00 A– Refunding Series 2012, 5.000%, 9/01/32 Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/23 at 100.00 A2 Asset-Backed Bonds, Series 2013A, 5.000%, 6/01/30 Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Series 2005A: 5.000%, 6/01/35 – FGIC Insured 6/15 at 100.00 AA– 5.000%, 6/01/45 – AMBAC Insured 6/15 at 100.00 A2 5.000%, 6/01/45 – AGC Insured 6/15 at 100.00 AA– Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/15 at 100.00 AA– Asset-Backed Revenue Bonds, Tender Option Bonds Trust 4686, 8.943%, 6/01/45 – AGC Insured (IF) (4) Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/15 at 100.00 A2 Revenue Bonds, Tender Option Bonds Trust 2040, 10.635%, 6/01/45 – FGIC Insured (IF) Hesperia Public Financing Authority, California, Redevelopment and Housing Projects Tax 9/17 at 100.00 N/R Allocation Bonds, Series 2007A, 5.000%, 9/01/37 – SYNCORA GTY Insured Hesperia Unified School District, San Bernardino County, California, Certificates of 2/17 at 100.00 A– Participation, Capital Improvement, Series 2007, 5.000%, 2/01/41 – AMBAC Insured Indian Wells Redevelopment Agency, California, Tax Allocation Bonds, Consolidated Whitewater 3/14 at 100.00 BBB Project Area, Series 2003A, 5.000%, 9/01/20 – AMBAC Insured Inglewood Redevelopment Agency, California, Tax Allocation Bonds, Merged Redevelopment No Opt. Call N/R Project, Refunding Series 1998A, 5.250%, 5/01/23 – AMBAC Insured Inglewood Redevelopment Agency, California, Tax Allocation Bonds, Merged Redevelopment Project, Subordinate Lien Series 2007A-1: 5.000%, 5/01/24 – AMBAC Insured 5/17 at 100.00 BBB+ 5.000%, 5/01/25 – AMBAC Insured 5/17 at 100.00 BBB+ Jurupa Community Services District, California, Special Tax Bonds, Community Facilities District 39 Eastvale Area, Series 2012A: 5.000%, 9/01/37 9/22 at 100.00 N/R 5.125%, 9/01/42 9/22 at 100.00 N/R La Quinta Redevelopment Agency, California, Tax Allocation Bonds, Redevelopment Project Area 1, 3/14 at 100.00 A+ Series 2001, 5.100%, 9/01/31 – AMBAC Insured La Quinta Redevelopment Agency, California, Tax Allocation Bonds, Redevelopment Project Area 1, 9/14 at 100.00 A+ Series 2002, 5.000%, 9/01/22 – AMBAC Insured La Quinta Redevelopment Agency, California, Tax Allocation Refunding Bonds, Redevelopment 3/14 at 100.00 A+ Project Area 1, Series 1998, 5.200%, 9/01/28 – AMBAC Insured Lake Elsinore, California, Special Tax Bonds, Community Facilities District 2004-3, Rosetta 9/14 at 100.00 N/R Canyon Improvement Area 2, Series 2006, 5.250%, 9/01/37 Lammersville Joint Unified School District, California, Community Facilities District 2007-1, Mountain 9/23 at 100.00 N/R House – Shea Homes, Improvement Area 1 Special Tax Bonds, Series 2013, 6.000%, 9/01/38 Lancaster Redevelopment Agency, California, Tax Allocation Bonds, Combined Redevelopment Project Areas Housing Programs, Subordinate Refunding Series 2003: 4.750%, 8/01/23 – NPFG Insured 8/15 at 102.00 A 4.750%, 8/01/27 – NPFG Insured 8/15 at 102.00 A Los Angeles Community Redevelopment Agency, California, Lease Revenue Bonds, Manchester Social 9/15 at 100.00 A1 Services Project, Series 2005, 5.000%, 9/01/37 – AMBAC Insured Los Angeles Community Redevelopment Agency, California, Tax Allocation Bonds, Bunker Hill 12/14 at 100.00 AA– Project, Series 2004A, 5.000%, 12/01/20 – AGM Insured Los Angeles Municipal Improvement Corporation, California, Lease Revenue Bonds, Police 1/17 at 100.00 A+ Headquarters, Series 2006A, 4.750%, 1/01/31 – FGIC Insured Los Angeles, California, Certificates of Participation, Municipal Improvement Corporation, 12/13 at 100.00 A+ Series 2003AW, 5.000%, 6/01/33 – AMBAC Insured Los Osos, California, Improvement Bonds, Community Services Wastewater Assessment District 1, 3/14 at 100.00 A Series 2002, 5.000%, 9/02/33 – NPFG Insured Moreno Valley Community Redevelopment Agency, California, Tax Allocation Bonds, Series 2007A, 8/17 at 100.00 A– 5.000%, 8/01/38 – AMBAC Insured Murrieta, California, Special Tax Bonds, Community Facilities District 2003-3, Creekside 3/14 at 100.00 N/R Village Improvement Area 1, Series 2005, 5.200%, 9/01/35 Oakland Joint Powers Financing Authority, California, Lease Revenue Bonds, Administration 8/18 at 100.00 AA– Building Projects, Series 2008B, 5.000%, 8/01/21 – AGC Insured Pacifica, California, Certificates of Participation, Series 2008, 5.375%, 1/01/37 – AMBAC Insured 1/16 at 102.00 A– Palm Desert Financing Authority, California, Tax Allocation Revenue Refunding Bonds, Project 4/14 at 100.00 A Area 1, Series 2002, 5.000%, 4/01/25 – NPFG Insured Palm Springs Financing Authority, California, Lease Revenue Bonds, Convention Center Project, 11/14 at 102.00 A+ Refunding Series 2004A, 5.500%, 11/01/35 – NPFG Insured Patterson Public Finance Authority, California, Revenue Bonds, Community Facilities District 2001-1, Senior Series 2013A: 5.250%, 9/01/30 9/23 at 100.00 N/R 5.750%, 9/01/39 9/23 at 100.00 N/R Patterson Public Finance Authority, California, Revenue Bonds, Community Facilities District 9/23 at 100.00 N/R 2001-1, Subordinate Lien Series 2013B , 5.875%, 9/01/39 Plumas County, California, Certificates of Participation, Capital Improvement Program, Series 6/14 at 100.00 A 2003A, 5.000%, 6/01/28 – AMBAC Insured Poway Redevelopment Agency, California, Tax Allocation Refunding Bonds, Paguay Redevelopment 12/13 at 100.00 A Project, Series 2000, 5.750%, 6/15/33 – NPFG Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/26 at 100.00 A+ 2009A, 0.000%, 8/01/32 Rancho Cucamonga Redevelopment Agency, California, Tax Allocation Bonds, Housing Set-Aside, 9/17 at 100.00 A+ Rancho Project, Series 2007A, 5.000%, 9/01/34 – NPFG Insured Rio Elementary School District, California, Special Tax Bonds, Community Facilities District 1, 9/23 at 100.00 N/R Series 2013, 5.500%, 9/01/39 Riverside County Public Financing Authority, California, Tax Allocation Bonds, Multiple 10/15 at 100.00 BBB Projects, Series 2005A, 5.000%, 10/01/35 – SYNCORA GTY Insured Riverside County, California, Community Facilities District 05-8, Scott Road, Special Tax Bonds Series 2013: 5.000%, 9/01/32 9/22 at 100.00 N/R 5.000%, 9/01/42 9/22 at 100.00 N/R Rocklin Unified School District, Placer County, California, Special Tax Bonds, Community 3/14 at 100.00 AA– Facilities District 1, Series 2004, 5.000%, 9/01/25 – NPFG Insured Roseville Finance Authority, California, Special Tax Revenue Bonds, Series 2007A, 5.000%, 9/17 at 100.00 N/R 9/01/33 – AMBAC Insured San Bernardino Joint Powers Financing Authority, California, Certificates of Participation 3/14 at 100.00 A Refunding, Police Station Financing Project, Series 1999, 5.500%, 9/01/20 – NPFG Insured San Diego County, California, Certificates of Participation, Burnham Institute, Series 2006, 9/15 at 102.00 Baa2 5.000%, 9/01/34 San Diego Redevelopment Agency, California, Subordinate Lien Tax Increment and Parking Revenue 3/14 at 100.00 A Bonds, Centre City Project, Series 2003B, 5.250%, 9/01/26 San Francisco, California, Community Facilities District 6, Mission Bay South Public Improvements, 8/22 at 100.00 N/R Special Tax Refunding Bonds, Series 2013A, 5.000%, 8/01/33 San Jacinto Unified School District, Riverside County, California, Certificates of Participation, 9/20 at 100.00 AA– Series 2010, 5.375%, 9/01/40 – AGC Insured San Jose Financing Authority, California, Lease Revenue Refunding Bonds, Convention Center 3/14 at 100.00 AA Project, Series 2001F, 5.000%, 9/01/19 – NPFG Insured San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2005A: 5.000%, 8/01/20 – NPFG Insured 8/15 at 100.00 A 5.000%, 8/01/28 – NPFG Insured 8/15 at 100.00 A San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment 8/17 at 100.00 A Project, Series 2006C, 5.000%, 8/01/25 – NPFG Insured San Marcos Public Facilities Authority, California, Special Tax Revenue Bonds, Refunding Series 2012D: 5.000%, 9/01/32 9/22 at 100.00 N/R 5.000%, 9/01/36 9/22 at 100.00 N/R Santa Clara Redevelopment Agency, California, Tax Allocation Bonds, Bayshore North Project, 12/13 at 100.00 A Series 1999A, 5.500%, 6/01/23 – AMBAC Insured Santa Clarita, California, Special Tax Bonds, Community Facilities District 2002-1 Valencia Town Center, Refunding Series 2012: 5.000%, 11/15/29 11/22 at 100.00 N/R 5.000%, 11/15/32 11/22 at 100.00 N/R Stockton Public Financing Authority, California, Lease Revenue Bonds, Series 2004, 5.250%, 9/14 at 100.00 A 9/01/34 – FGIC Insured Sweetwater Union High School District Public Financing Authority, California, Special Tax Revenue Bonds, Series 2005A: 5.000%, 9/01/25 – AGM Insured 9/15 at 100.00 AA– 5.000%, 9/01/28 – AGM Insured 9/15 at 100.00 AA– Temecula Public Financing Authority, California, Special Tax Bonds, Community Facilities 9/14 at 102.00 N/R District 03-02 Roripaugh, Series 2013, 5.500%, 9/01/36 Temecula Redevelopment Agency, California, Tax Allocation Revenue Bonds, Redevelopment 2/14 at 100.00 A Project 1, Series 2002, 5.125%, 8/01/27 – NPFG Insured Tustin Community Redevelopment Agency, California, MCAS Project Area Tax Allocation Bonds, 9/18 at 102.00 A Series 2010, 5.000%, 9/01/35 Tustin Community Redevelopment Agency, California, Tax Allocation Housing Bonds Series 2010: 5.000%, 9/01/30 – AGM Insured 9/20 at 100.00 AA– 5.250%, 9/01/39 – AGM Insured 9/20 at 100.00 AA– Washington Unified School District, Yolo County, California, Certificates of Participation, 8/17 at 100.00 A Series 2007, 5.125%, 8/01/37 – AMBAC Insured Westminster Redevelopment Agency, California, Tax Allocation Bonds, Commercial Redevelopment 11/19 at 100.00 AA– Project 1, Police Facility Subordinate Series 2009, 6.250%, 11/01/39 William S. Hart Union High School District, Los Angeles County, California, Special Tax Bonds, 9/15 at 100.00 N/R Community Facilities District 2005-1, Series 2006, 5.300%, 9/01/36 Woodland Finance Authority, California, Lease Revenue Bonds, Series 2002, 5.000%, 3/01/32 – 3/14 at 100.00 A2 SYNCORA GTY Insured Yucaipa-Calimesa Joint Unified School District, San Bernardino County, California, 4/14 at 100.00 A Certificates of Participation, Refunding Series 2001A, 5.000%, 10/01/31 – NPFG Insured Total Tax Obligation/Limited Transportation – 2.4% (1.6% of Total Investments) Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, Series 1/14 at 100.00 BBB– 1995A, 5.000%, 1/01/35 Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding Bonds, Series 1999: 0.000%, 1/15/18 – NPFG Insured 1/14 at 80.02 A 5.875%, 1/15/29 1/14 at 101.00 BBB– Los Angeles Department of Airports, California, Revenue Bonds, Los Angeles International 5/20 at 100.00 AA Airport, Senior Lien Series 2010A, 5.000%, 5/15/40 Total Transportation U.S. Guaranteed – 8.2% (5.3% of Total Investments) (5) Bonita Unified School District, San Diego County, California, General Obligation Bonds, Series 2004A: 5.250%, 8/01/23 (Pre-refunded 8/01/14) – NPFG Insured 8/14 at 100.00 AA (5) 5.250%, 8/01/25 (Pre-refunded 8/01/14) – NPFG Insured 8/14 at 100.00 AA (5) California Infrastructure and Economic Development Bank, First Lien Revenue Bonds, San Francisco 1/28 at 100.00 Aaa Bay Area Toll Bridge, Series 2003A, 5.000%, 7/01/36 (Pre-refunded 1/01/28) – AMBAC Insured California State University, Systemwide Revenue Bonds, Series 2005A, 5.000%, 11/01/25 5/15 at 100.00 Aa2 (5) (Pre-refunded 5/01/15) – AMBAC Insured California State, General Obligation Bonds, Series 2004, 5.250%, 4/01/34 (Pre-refunded 4/01/14) 4/14 at 100.00 AAA Central Unified School District, Fresno County, California, General Obligation Bonds, Series 3/14 at 100.00 N/R (5) 1993, 5.625%, 3/01/18 – AMBAC Insured (ETM) El Segundo Unified School District, Los Angeles County, California, General Obligation Bonds, Series 2004: 5.250%, 9/01/21 (Pre-refunded 9/01/14) – FGIC Insured 9/14 at 100.00 AA– (5) 5.250%, 9/01/22 (Pre-refunded 9/01/14) – FGIC Insured 9/14 at 100.00 AA– (5) Huntington Park Redevelopment Agency, California, Single Family Residential Mortgage Revenue No Opt. Call Aaa Refunding Bonds, Series 1986A, 8.000%, 12/01/19 (ETM) Los Rios Community College District, Sacramento, El Dorado and Yolo Counties, California, General Obligation Bonds, Series 2006C: 5.000%, 8/01/21 (Pre-refunded 8/01/14) – AGM Insured (UB) 8/14 at 102.00 Aa2 (5) 5.000%, 8/01/22 (Pre-refunded 8/01/14) – AGM Insured (UB) 8/14 at 102.00 Aa2 (5) 5.000%, 8/01/23 (Pre-refunded 8/01/14) – AGM Insured (UB) 8/14 at 102.00 Aa2 (5) 5.000%, 8/01/25 (Pre-refunded 8/01/14) – AGM Insured (UB) 8/14 at 102.00 Aa2 (5) Moreno Valley Unified School District, Riverside County, California, Special Tax Bonds, 3/14 at 101.00 N/R (5) Community Facilities District 2003-1, Series 2004, 5.550%, 9/01/29 (Pre-refunded 3/01/14) Rancho Mirage Joint Powers Financing Authority, California, Revenue Bonds, Eisenhower Medical 7/14 at 100.00 Baa2 (5) Center, Series 2004, 5.875%, 7/01/26 (Pre-refunded 7/01/14) Roseville Joint Union High School District, Placer County, California, General Obligation 8/15 at 100.00 AA (5) Bonds, Series 2006B, 5.000%, 8/01/27 (Pre-refunded 8/01/15) – FGIC Insured San Buenaventura, California, Water Revenue Certificates of Participation, Series 2004, 10/14 at 100.00 AA (5) 5.000%, 10/01/25 (Pre-refunded 10/01/14) – AMBAC Insured San Diego Unified Port District, California, Revenue Bonds, Series 2004B, 5.000%, 9/01/29 9/14 at 100.00 A+ (5) (Pre-refunded 9/01/14) – NPFG Insured Semitropic Water Storage District, Kern County, California, Water Banking Revenue Bonds, Series 2004A: 5.500%, 12/01/20 (Pre-refunded 12/01/14) – SYNCORA GTY Insured 12/14 at 100.00 A+ (5) 5.500%, 12/01/21 (Pre-refunded 12/01/14) – SYNCORA GTY Insured 12/14 at 100.00 A+ (5) Total U.S. Guaranteed Utilities – 5.3% (3.5% of Total Investments) Anaheim Public Finance Authority, California, Second Lien Electric Distribution Revenue Bonds, 10/14 at 100.00 AA– Series 2004, 5.250%, 10/01/21 – NPFG Insured Long Beach Bond Finance Authority, California, Natural Gas Purchase Revenue Bonds, Series 2007A: 5.000%, 11/15/35 No Opt. Call A 5.500%, 11/15/37 No Opt. Call A Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Series 7/22 at 100.00 AA– 2012B, 5.000%, 7/01/43 Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Series 7/23 at 100.00 AA– 2013B, 5.000%, 7/01/28 Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Tender No Opt. Call AA– Option Bond Trust 3345, 18.063%, 7/01/20 (IF) (4) Merced Irrigation District, California, Electric System Revenue Bonds, Series 2005, 5.125%, 9/15 at 100.00 N/R 9/01/31 – SYNCORA GTY Insured Sacramento City Financing Authority, California, Capital Improvement Revenue Bonds, Solid 12/13 at 100.00 N/R Waste and Redevelopment Projects, Series 1999, 5.800%, 12/01/19 – AMBAC Insured Southern California Public Power Authority, California, Milford Wind Corridor Phase I Revenue 1/20 at 100.00 AA– Bonds, Series 2010-1, 5.000%, 7/01/28 Total Utilities Water and Sewer – 18.1% (11.9% of Total Investments) Atwater Public Financing Authority, California, Wastewater Revenue Bonds, Series 2010, 5.125%, 5/19 at 100.00 AA– 5/01/40 – AGM Insured Bay Area Water Supply and Conservation Agency, California, Revenue Bonds, Capital Cost 4/23 at 100.00 AA– Recovery Prepayment Program, Series 2013A, 5.000%, 10/01/34 California Pollution Control Financing Authority, Water Furnishing Revenue Bonds, San Diego County Water Authority Desalination Project Pipeline, Series 2012: 5.000%, 7/01/37 No Opt. Call Baa3 5.000%, 11/21/45 No Opt. Call Baa3 Castaic Lake Water Agency, California, Certificates of Participation, Series 2006C, 5.000%, 8/16 at 100.00 AA– 8/01/36 – NPFG Insured El Dorado Irrigation District, California, Water and Sewer Certificates of Participation, 3/14 at 100.00 A+ Series 2004A, 5.000%, 3/01/21 – FGIC Insured Fortuna Public Finance Authority, California, Water Revenue Bonds, Series 2006, 5.000%, 10/16 at 100.00 AA– 10/01/36 – AGM Insured Healdsburg Public Financing Authority, California, Wastewater Revenue Bonds, Series 2006, 4/16 at 100.00 AA– 5.000%, 4/01/36 – NPFG Insured Indio Water Authority, California, Water Revenue Bonds, Series 2006, 5.000%, 4/01/31 – 4/16 at 100.00 A AMBAC Insured Los Angeles County Sanitation Districts Financing Authority, California, Capital Projects 10/15 at 100.00 AA– Revenue Bonds, District 14, Series 2005, 5.000%, 10/01/34 – FGIC Insured Los Angeles Department of Water and Power, California, Waterworks Revenue Bonds, Series 2012A, 7/22 at 100.00 AA 5.000%, 7/01/43 Los Angeles, California, Wastewater System Revenue Bonds, Subordinate Lien, Refunding Series 6/23 at 100.00 AA 2013A, 5.000%, 6/01/35 Marina Coast Water District, California, Enterprise Certificate of Participation, Series 2006, 6/16 at 100.00 AA– 5.000%, 6/01/31 – NPFG Insured Placerville Public Financing Authority, California, Wastewater System Refinancing and 9/16 at 100.00 N/R Improvement Project Revenue Bonds, Series 2006, 5.000%, 9/01/34 – SYNCORA GTY Insured San Diego County Water Authority, California, Water Revenue Certificates of Participation, 5/18 at 100.00 AA+ Series 2008A, 5.000%, 5/01/38 – AGM Insured San Dieguito Water District, California, Water Revenue Bonds, Refunding Series 2004, 5.000%, 10/14 at 100.00 AA+ 10/01/23 – FGIC Insured San Francisco City and County Public Utilities Commission, California, Water Revenue Bonds, No Opt. Call AA– Series 2011A, 5.000%, 11/01/28 Total Water and Sewer $ 1,058,108 Total Long-Term Investments (cost $866,638,270) Floating Rate Obligations – (1.4)% Variable Rate Demand Preferred Shares, at Liquidation Value – (50.7)% (6) Other Assets Less Liabilities – (0.1)% Net Assets Applicable to Common Shares – 100% $ 575,444,977 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management's assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund's fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of November 30, 2013, the cost of investments was $857,517,801. Gross unrealized appreciation and gross unrealized depreciation of investments as of November 30, 2013, were as follows: Gross unrealized: Appreciation $ 27,927,704 Depreciation Net unrealized appreciation (depreciation) of investments $ 10,060,854 All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group ("Standard & Poor's"), Moody’s Investors Service, Inc. ("Moody's") or Fitch, Inc. ("Fitch") rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 33.3%. WI/DD Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen California AMT-Free Municipal Income Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:January 29,2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:January 29,2014 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:January 29,2014
